                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION


BIANCA WALKER
905 Irish Road, Apartment 4
Neenah, Wisconsin 54956

                Plaintiff,                                   Case No: 21-cv-651

        v.                                                   JURY TRIAL DEMANDED

TYSON PREPARED FOODS, INC.
2200 West Don Tyson Parkway
Springdale, Arkansas 72762

                Defendant


                                         COMPLAINT


        COMES NOW Plaintiff, Bianca Walker, by her counsel, WALCHESKE & LUZI, LLC,

as and for a claim against Defendant, alleges and shows to the court as follows:

                                JURISDICTION AND VENUE

        1.      This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Family and Medical Leave Act of 1993, as

amended, 29 U.S.C. § 2601 et seq. (“FMLA”) and pursuant to 28 U.S.C. § 1343 because this

case involves an Act of Congress providing for protection of civil rights.

        2.      Venue in this District is proper pursuant to 28 U.S.C. 1391(b) and (c), because

Plaintiff resides in this District and Defendant has substantial and systematic contacts in this

District.




             Case 1:21-cv-00651-WCG Filed 05/25/21 Page 1 of 7 Document 1
                                   PARTIES AND COVERAGE

          3.      Plaintiff, Bianca Walker, is an adult female resident of the State of Wisconsin

residing in Winnebago County with an address of 905 Irish Road, Apartment 4, Neenah,

Wisconsin 54956.

          4.      Defendant, Tyson Prepared Foods, Inc., is an Arkansas-based corporation with a

principal place of business of 2200 West Don Tyson Parkway, Springdale, Arkansas 72762.

          5.      Defendant owns, operates, and manages multiple physical locations in the State of

Wisconsin, including at 3620 County Rd D, New London, Wisconsin 54961 (hereinafter

Defendant’s “New London, Wisconsin” location).

          6.      Defendant is a covered employer for purposes of the FMLA.

          7.      At the time of Plaintiff’s FMLA leave requests, Plaintiff had been employed at

Defendant for twelve (12) months and had worked at least 1250 hours during those twelve (12)

months.

          8.      Plaintiff did not exceed the amount of FMLA leave for any FMLA leave entitlement

period.

          9.      During Plaintiff’s employment with Defendant, Plaintiff did not meet the criteria

under 29 C.F.R. § 825.217(a), which defines “key employee” as used in the FMLA.

          10.     During Plaintiff’s employment with Defendant, Defendant employed at least 50

employees within 75 miles of its New London, Wisconsin location.

          11.     Plaintiff has satisfied all administrative remedies and all conditions precedent to

bringing this action.




               Case 1:21-cv-00651-WCG Filed 05/25/21 Page 2 of 7 Document 1
                                  GENERAL ALLEGATIONS

       12.     In approximately November 2019, Plaintiff commenced employment with

Defendant in the position of Machine Operator via a temporary staffing agency.

       13.     In approximately February 2020, Plaintiff became a full-time direct hire of

Defendant in the position of Machine Operator.

       14.     During Plaintiff’s employment with Defendant, Plaintiff reported directly Mary

Thoma, Supervisor, who reported directly to Bruce Meyer, Manager. Also, during Plaintiff’s

employment with Defendant, Kyle Beals was Defendant’s Human Resources Generalist.

       15.     Plaintiff suffers from Scoliosis, which is a permanent, physical health condition

that negatively affects, among other things, the normal functioning of her spine.

       16.     During Plaintiff’s employment with Defendant, Thoma, Meyer, and Beals (among

others) were aware and/or had knowledge of Plaintiff’s Scoliosis diagnosis.

       17.     Plaintiff’s Scoliosis is considered a serious health condition under the FMLA.

       18.     During the year 2021, Plaintiff’s Scoliosis and plans for back surgery required at

least two (2) appointments and treatment visits with her health care provider(s) and/or treating

physicians.

       19.     During the year 2021, Plaintiff’s Scoliosis caused Plaintiff periods of incapacity.

       20.     During Plaintiff’s employment with Defendant, Defendant contracted with a

third-party company, Unum, to provide FMLA leave-related administration and services to

Defendant’s employees, including Plaintiff.

       21.     In approximately March 2021 and because of her Scoliosis, Plaintiff sought

medical opinions from her health care provider(s) and scheduled back surgery in order to help

better align her spine and alleviate her pain.




          Case 1:21-cv-00651-WCG Filed 05/25/21 Page 3 of 7 Document 1
       22.     In approximately March 2021 and because of her Scoliosis, Plaintiff scheduled

back surgery for May 7, 2021.

       23.     In approximately mid-March 2021, Unum was informed of Plaintiff’s back

surgery scheduled for May 7, 2021 because of her Scoliosis.

       24.     In approximately mid-March 2021, Defendant, including but not limited to

Thoma and Beals, were informed of Plaintiff’s back surgery scheduled for May 7, 2021 because

of her Scoliosis.

       25.     In approximately mid-March 2021, Plaintiff requested FMLA leave from Unum

for her back surgery scheduled for May 7, 2021 because of her Scoliosis.

       26.     In approximately mid-March 2021, Unum knew or was aware that Plaintiff was

suffering from a serious health condition that could qualify for FMLA leave.

       27.     In approximately mid-March 2021, Defendant knew or was aware that Plaintiff

was suffering from a serious health condition that could qualify for FMLA leave.

       28.     Plaintiff’s back surgery scheduled for May 7, 2021 and subsequent recovery

required inpatient care in a hospital.

       29.     Plaintiff’s back surgery scheduled for May 7, 2021 and subsequent recovery

rendered her unable to work at Defendant for the duration of her recovery.

       30.     In early April 2021, Unum timely received a completed FMLA health care

certification on behalf of Plaintiff regarding Plaintiff’s back surgery on May 7, 2021 and need to

attend pre-operation (“pre-op”) medical appointments for same on an intermittent basis.

       31.     In early April 2021, Defendant timely received a completed FMLA health care

certification on behalf of Plaintiff regarding Plaintiff’s back surgery on May 7, 2021 and need to

attend pre-op medical appointments for same on an intermittent basis.




          Case 1:21-cv-00651-WCG Filed 05/25/21 Page 4 of 7 Document 1
       32.     In early April 2021, Unum knew or was aware of Plaintiff’s pre-op medical

appointment scheduled for April 23, 2021 because of her serious health condition and in

preparation for her back surgery on May 7, 2021.

       33.     In early April 2021, Defendant knew or was aware of Plaintiff’s pre-op medical

appointment scheduled for April 23, 2021 because of her serious health condition and in

preparation for her back surgery on May 7, 2021.

       34.     Plaintiff properly complied with Defendant’s notice policies and practices

regarding her back surgery on May 7, 2021 and need to attend pre-op medical appointments for

same on an intermittent basis because of her serious health condition.

       35.     Plaintiff properly complied with Defendant’s notice policies and practices

regarding her absence from work at Defendant on April 23, 2021 because of her serious health

condition and in order to attend a pre-op medical appointment in preparation for her back surgery

on May 7, 2021.

       36.     Plaintiff properly complied with Defendant’s notice policies and practices

regarding her absences from work at Defendant in April 2021 and May 2021 because of her own

serious health condition.

       37.     On April 23, 2021, Plaintiff was absent from work at Defendant because of her

serious health condition and in order to attend a pre-op medical appointment in preparation for

her back surgery on May 7, 2021.

       38.     Plaintiff’s absence from work at Defendant on April 23, 2021 because of her own

serious health condition should have been FMLA-leave approved by Defendant and/or Unum.

       39.     On May 5, 2021, Defendant terminated Plaintiff’s employment.




          Case 1:21-cv-00651-WCG Filed 05/25/21 Page 5 of 7 Document 1
          40.      On May 5, 2021, Defendant terminated Plaintiff’s employment because of her

absence from work at Defendant on April 23, 2021 because of her own serious health condition,

which should have been FMLA-leave approved by Defendant and/or Unum.


  CAUSE OF ACTION – FAMILY AND MEDICAL LEAVE ACT (INTERFERENCE)

          41.      Plaintiff reasserts and incorporates all paragraphs set forth above as if restated

herein.

          42.      Defendant intentionally interfered with Plaintiff’s rights by terminating Plaintiff’s

employment for using, and/or in order to prevent her from using, protected leave, in violation of the

Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.

          43.      As a result of Defendant’s intentional violations of the FMLA, Plaintiff suffered

damages in the form of loss of wages and other employment benefits and insurance.

          WHEREFORE, Plaintiff respectfully requests that this Court:

          1. Order Defendant to make Plaintiff whole by providing back pay, front pay and/or

                reinstatement, liquidated damages, pre- and post-judgment interest, and reimbursement

                for other benefits and expenses to be shown at trial;

          2. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute; and

          3. Grant to Plaintiff whatever other relief this Court deems just and equitable.

          PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES




            Case 1:21-cv-00651-WCG Filed 05/25/21 Page 6 of 7 Document 1
      Dated this 25th day of May, 2021

                                         WALCHESKE & LUZI, LLC
                                         Counsel for Plaintiff

                                         s/ Scott S. Luzi              ___________
                                         James A. Walcheske, State Bar No. 1065635
                                         Scott S. Luzi, State Bar No. 1067405
                                         Matthew J. Tobin, State Bar No. 1097545
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail sluzi@walcheskeluzi.com
E-Mail mtobin@walcheskeluzi.com




        Case 1:21-cv-00651-WCG Filed 05/25/21 Page 7 of 7 Document 1
